Exhibit 10.3

--------------------------------------------------------------------------------





CONSULTING AGREEMENT




By and Between:
ACTIVECARE, INC.
a Delaware corporation
(the "Company")
and
BLUESTONE ADVISORS, LLC
a Utah limited liability company
(the "Consultant")
 
September 23, 2015

 

--------------------------------------------------------------------------------

 

   Page
1
Engagement.
1
     
(a)
Services
1
     
(b)
Performance of the Services.
2
     
(c)
No Conflict of Interest
2
     
2
Independent Contractor Relationship
3
     
3
Compensation
3
     
(a)
Consulting Fee
3
     
(b)
Bonuses.
3
     
(c)
Expenses
4
     
4
Term and Termination.
4
     
(a)
Term.
4
     
(b)
Termination
4
     
(c)
Effect of Termination
5
     
5
Confidentiality.
5
     
(a)
Confidential Information
5
     
(b)
Restrictions on Use
6
     
(c)
Exclusions
6
     
(d)
Equitable Relief
6
     
(e)
Return of Materials
6
     
(f)
Disclaimer
7
     
6
Warranties
7
     
7
Deliverables
7
     
8
Indemnification
7
     
9
Miscellaneous.
8
     
(a)
Entire Agreement
8
     
(b)
Severability
8
     
(c)
Governing Law
8
     
(d)
Jurisdiction and Venue
8
     
(e)
WAIVER OF JURY TRIAL
8
     
(f)
Fees and Costs
9
     
(g)
Waiver
9
     
(h)
Modification
9
     
(i)
Assignment
9
     
(j)
Remedies
9
     
(k)
Notices
9
     
(l)
Construction
10
     
(m)
Exhibits
10
     
(n)
Counterparts
10
     
(o)
Relationship of Parties
10
     
(p)
Parties in Interest
10






--------------------------------------------------------------------------------



CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT ("Agreement") is executed this 23rd day of September,
2015 with an effective date as of July ____, 2015 (the "Effective Date"), by and
between ActiveCare, Inc., a Delaware corporation (the "Company"), and BlueStone
Advisors, LLC, a Utah limited liability company (the "Consultant").
RECITALS
A.            The Company is in the business of marketing health monitoring and
related products.
B.            Consultant, has provided the Company and its affiliates with
certain consulting services (collectively, the "Services"), and the Company
desires to continue to receive such services subject to the terms and conditions
set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1.            Engagement.
(a)            Services.  The Company hereby engages the Consultant to perform
the Services, as more particularly set forth on Exhibit A attached hereto (as
such exhibit may be amended or supplemented pursuant to the terms of the
Agreement from time to time), and the Consultant hereby accepts such engagement
and agrees to provide the Services.  The Consultant and the Company will
mutually agree upon the method, details and means of performing the Services. 
For purposes of this Agreement, Consultant has designated Mr. Jeffrey Peterson,
as Consultant's representative to undertake the day-to-day administration and
management hereunder on behalf of Consultant.
(b)            Performance of the Services.
(i)            For each month during the Term (as defined below), the Consultant
commits to dedicate its best efforts to render the Services, provided, that the
Consultant shall work as many hours as may be reasonably necessary to timely
render the Services pursuant to this Agreement.
(ii)            The Consultant shall render to the Company and certain of its
affiliates the Services in a timely and professional manner consistent with
industry standards, in accordance with this Agreement.
(iii)            If any services, functions or responsibilities not specifically
described in this Agreement are required for the proper performance and
provision of the Services, they shall be deemed to be included within the scope
of Services to the same extent as if specifically described in this Agreement.
1

--------------------------------------------------------------------------------

(iv)            The Consultant may not subcontract or otherwise delegate its
obligations under this Agreement without the Company's prior written consent. 
In performing the Services, the Consultant agrees to provide his own personnel,
equipment, tools and other materials at his own expense.  In connection with
providing the Services, the parties hereby agree that, unless otherwise
consented to in writing by the Company, the only person that will render the
Services shall be the Consultant.
(v)            The Company shall make its facilities and equipment available to
the Consultant as reasonably necessary in connection with the Services.  For any
work performed on the Company's or any of its affiliates' premises, the
Consultant shall comply with all security, confidentiality, safety and health
policies of the Company and such affiliates.
(vi)            Subject to compliance with the Consultant's obligations
hereunder, the Consultant shall retain the sole control and discretion to
determine the methods by which the Consultant performs the Services and the
places at which, the equipment and supplies with which, and the hours during
which such Services are to be rendered.
(c)            No Conflict of Interest.  The Consultant agrees during the Term
not to, directly or indirectly, on the Consultant's own behalf or in the service
or on behalf of others, accept work or enter into any agreement or accept any
obligation that is inconsistent or incompatible with the Consultant's
obligations under this Agreement or the scope of Services rendered to the
Company and its affiliates.  The Consultant represents and warrants that, to the
best of his knowledge, there is no other existing agreement or duty on the
Consultant's part inconsistent with this Agreement.
2.            Contractor Relationship.  The Consultant's relationship with the
Company and its affiliates shall be that of a contractor and nothing in this
Agreement should be construed to create a partnership, joint venture, agency or
employer-employee relationship between the parties.  Further, should consultant
be paid through payroll, the Company shall withhold taxes as appropriate and
customarily performed.  Should Consultant be paid directly from the Company,
Consultant shall be responsible for all tax allocations received in such manner.
3.            Compensation.
(a)            Consulting Fee.  In consideration of the Services to be rendered
pursuant to this Agreement beginning as of the effective date, with respect to
each calendar month during the Term (each such month, a "Consulting Month"), the
Company shall pay the Consultant a monthly fee of Twenty Thousand Dollars
($20,000) (the "Consulting Fee").  Further, for assuming the role of CFO/COO the
Company shall issue 2,000,000 shares of Common Stock ("Common Stock") plus 70
shares of Series G Management Preferred Stock, all of which shall vest in 24
equal amounts over each month, and shall fully vest immediately upon death,
termination or a change in control.
(b)            Expenses.  The Company shall reimburse Consultant for all
reasonable travel, lodging, communications, and out-of-pocket expenses incurred
by the Consultant in connection with providing the Services; provided any such
expenses shall be approved in advance in writing by the Company and shall be
reasonably documented.  The Consultant shall submit to the Company, on a monthly
basis, an invoice for all expenses incurred during the prior month.  All amounts
payable by the Company hereunder shall be due and payable fifteen (15) days from
receipt by the Company of such invoice.  If the Company disputes an invoice, it
may withhold the disputed portion but shall pay the undisputed portion.
2

--------------------------------------------------------------------------------

(c)            Guarantees.  The Consultant or its affiliates have given personal
guarantees of certain obligations of the Company. In consideration of such
exposure, Company shall issue and deliver to Consultant 359,375 shares of Common
Stock upon execution of this Agreement.
4.            Term and Termination.
(a)            Term.  This Agreement shall commence on the Effective Date and
continue in effect for an initial period of one (1) year (the "Initial Term"). 
Thereafter, this Agreement shall automatically renew for additional consecutive
one (1) month periods (each, a "Renewal Term"), unless terminated by either
party upon at least thirty (30) days written notice to the other party prior to
the end of the Initial Term or any Renewal Term.  Notwithstanding the foregoing
to the contrary, however, this Agreement shall not terminate until all
outstanding debt obligations of the Company payable to Consultant or its
affiliates have been paid in full.  For purposes hereof, "Term" means the period
commencing on the Effective Date and ending on the termination or expiration of
this Agreement.
(b)            Termination.  Notwithstanding Section 4(a), this Agreement may be
terminated in accordance with any of the following:
(i)            Upon the mutual written agreement of the parties, effective on
the date so mutually agreed;
(ii)            By either party, effective immediately upon written notice to
the other party, if the other party materially breaches any term or provision of
this Agreement and fails to cure such breach within ten (10) days after receipt
of written notice of the breach;
(iii)            By either party, effective immediately upon written notice
thereof, if it becomes illegal or impossible for any party to perform its
obligations under the terms of this Agreement for any reason whatsoever; or
(iv)            Automatically upon the first to occur of any of the following
events: (A) the bankruptcy or insolvency of either party; (B) the sale of all or
substantially all of the assets of the Company; and (C) the complete liquidation
of the Company.
(c)            Effect of Termination.  The termination or expiration of this
Agreement shall in no way affect or impair any right which has accrued to either
party hereto prior to the date when such termination or expiration became
effective. Upon the effective date of any termination or expiration of this
Agreement, the Consultant shall immediately cease performing the Services.  The
Company shall pay the Consultant for all Services performed up through the date
of termination or expiration.  The provisions of Sections 2, 5, 6, 7, 8 and 9,
and this Section 4(c) shall survive any expiration or other termination of this
Agreement.  Termination of this Agreement by either party shall not act as a
waiver of any breach of this Agreement and shall not act as a release of either
party from any liability for breach of such party's obligations under this
Agreement.  Neither party shall be liable to the other for damages of any kind
solely as a result of terminating or expiration of this Agreement in accordance
with its terms, and termination of this Agreement by a party shall be without
prejudice to any other right or remedy of such party under this Agreement or
applicable law.
3

--------------------------------------------------------------------------------

5.            Confidentiality.
(a)            Confidential Information.  By virtue of this Agreement, the
Consultant will have access to confidential, proprietary and trade secret
information and materials of the Company (or its affiliates, suppliers, vendors,
customers or any other third party to whom the Company owes a duty of
confidentiality), in whatever form, tangible or intangible, whether disclosed
orally, in writing or otherwise, that is provided to the Consultant before or
after the execution of this Agreement under circumstances reasonably indicating
that it is confidential or proprietary (collectively, the "Confidential
Information").  Confidential Information includes, without limitation, any trade
secrets and know-how, and any:
(i)            information, ideas or materials of a technical or creative
nature, such as inventions, improvements, discoveries, developments, techniques,
processes, research and development plans and results, reports, drawings,
designs, specifications, works of authorship, data, formulas, files, HTML,
computer source and object code, patent applications, and other materials and
concepts relating to the Company's business, services, processes or technology;
(ii)            information, ideas or materials of a business nature, such as
development plans, marketing and sales plans and forecasts, budgets and
unpublished financial statements, and other information regarding finances,
profits, costs, marketing, purchasing, sales, operations, policies, procedures,
personnel, salaries, customers, suppliers and contract terms;
(iii)            all personal property, including, without limitation, books,
manuals, records, files, reports, notes, contracts, lists, blueprints and other
documents or materials, or copies thereof, received by the Consultant or
prepared for the Company in the course of the Consultant's rendering of Services
to the Company; and
(iv)            any other trade secrets, information, ideas or materials of or
relating in any way to the past, present, planned or foreseeable business,
products, developments, technology or activities of the Company (or its
affiliates, employees, licensors, suppliers, vendors, clients, customers or any
other third parties to whom the Company owes a duty of confidentiality).
Confidential Information does not include that which (A) is already in the
Consultant's possession at the time of disclosure to the Company, (B) is or
becomes part of public knowledge other than as a result of any action or
inaction of the Consultant, (C) is obtained by the Consultant from an unrelated
third party without a duty of confidentiality, or (D) is independently developed
by the Consultant other than in connection with this Services.
(b)            Restrictions on Use.  The Consultant shall not use Confidential
Information for any purpose other than in furtherance of this Agreement and the
activities described herein.  The Consultant shall not disclose Confidential
Information to any third parties except as otherwise permitted hereunder.  The
Consultant shall maintain Confidential Information with at least the same degree
of care it uses to protect its own proprietary information of a similar nature
or sensitivity, but no less than reasonable care under the circumstances.  The
Consultant shall promptly advise the Company in writing of any misappropriation
or misuse of Confidential Information of which the Consultant becomes aware.
4

--------------------------------------------------------------------------------

(c)            Exclusions.  Notwithstanding the foregoing, this Agreement shall
not prevent the Consultant from disclosing Confidential Information to the
extent required by a judicial order or other legal obligation, provided that, in
such event, the Consultant shall promptly notify the Company to allow
intervention (and shall cooperate with the Company) to contest or minimize the
scope of the disclosure (including application for a protective order). 
Further, the Consultant may disclose the terms and conditions of this Agreement:
(i) in confidence, to legal counsel; (ii) in confidence, to accountants; and
(iii) in connection with the enforcement of this Agreement or any rights
hereunder.
(d)            Equitable Relief.  The Consultant acknowledges that the Company
considers the Confidential Information to contain trade secrets and that any
unauthorized use or disclosure of such information would cause the Company
irreparable harm for which its remedies at law would be inadequate. 
Accordingly, the Consultant acknowledges and agrees that the Company will be
entitled, in addition to any other remedies available to it at law or in equity,
to the issuance of injunctive relief, without bond, enjoining any breach or
threatened breach of the Consultant's obligations hereunder with respect to the
Confidential Information, and such further relief as any court of competent
jurisdiction may deem just and proper.
(e)            Return of Materials.  Upon termination of this Agreement, the
Consultant will immediately return to the Company all Confidential Information
embodied in tangible (including electronic) form or, at the Consultant's
discretion, destroy all such Confidential Information and certify in writing to
the Company that all such Confidential Information has been destroyed.
(f)            Disclaimer.  The Company hereby disclaims all warranties of any
kind, whether express, implied, statutory or otherwise, with respect to any
Confidential Information or other information or materials supplied by the
Company to the Consultant hereunder.
6.            Warranties.  The Consultant represents, warrants and covenants to
the Company that: (a) the Consultant has the full power and authority to enter
into this Agreement and to perform his obligations hereunder, without the need
for any consents, approvals or immunities not yet obtained; (b) the Consultant
has the right to grant the rights and assignments granted herein, without the
need for any assignments, releases, consents, approvals, immunities or other
rights not yet obtained; (c) the Services, including, without limitation, any
Deliverables (as defined below) required hereunder, shall be free from material
errors or other defects and shall substantially conform to any specifications
for such Services and/or deliverables; and (d) any deliverables or other
materials delivered to the Company or any of its affiliates in connection with
this Agreement (the "Deliverables") (and the exercise of the rights granted
herein with respect thereto) do not and shall not infringe, misappropriate or
violate any patent, copyright, trademark, trade secret, publicity, privacy or
other rights of any third party, and are not and shall not be defamatory or
obscene.
5

--------------------------------------------------------------------------------

7.            Deliverables.  The Company is and shall be, the sole and exclusive
owner of all rights, title and interest throughout the world in and to the
results and proceeds of the Services performed un this Agreement, including but
not limited to any Deliverables.  The Consultant hereby agrees that the
Deliverables are hereby deemed a "work made for hire" as defined in 17 U.S.C.
§101 for the Company.   If, for any reason, any of the Deliverables do not
constitute a "work made for hire", the Consultant hereby irrevocably assigns to
the Company, in each case without additional consideration, all of his right,
title and interest throughout the world in and to the Deliverables.  Any
assignment of copyrights under this Agreement includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
"moral rights" (collectively, "Moral Rights").  The Consultant hereby
irrevocably waives, to the extent permitted by applicable law, any and all
claims you may now or hereafter have in any jurisdiction to any Moral Rights
with respect to the Deliverables.  The Consultant hereby acknowledges and agrees
that (a) he has no right or license to use, publish, reproduce, prepare
derivative works based upon, distribute, perform, or display any Deliverables,
and (b) he has no right or license to use the Company's trademarks, service
marks, trade names, trade names, logos, symbols or brand names.
8.            Indemnification.  The Consultant shall indemnify and hold
harmless, and at the Company's request defend, the Company and its affiliates,
successors and assigns (and its and their officers, managers, employees,
customers and agents) from and against any and all claims, losses, liabilities,
damages, settlements, expenses and costs (including, without limitation,
attorneys' fees and court costs) which arise out of or relate to (a) any breach
(or claim or threat thereof that, if true, would be a breach) of this Agreement
by the Consultant, including, without limitation, any breach or alleged breach
of any representation or warranty of the Consultant set forth in Section 6; or
(b) any third party claim or threat thereof that the Services (or the exercise
of the rights granted herein with respect thereto) infringe, misappropriate or
violate any patent, copyright, trademark, trade secret, publicity, privacy or
other rights of any third party, or are defamatory or obscene.
9.            Miscellaneous.
(a)            Entire Agreement.  This Agreement is the final, complete and
exclusive agreement between the parties relating to the subject matter hereof,
and supersedes all prior or contemporaneous discussions, proposals,
negotiations, understandings, representations, warranties, promises, agreements
and other communications, whether oral or written, between the parties relating
to such subject matter and all past courses of dealing or industry customs.
(b)            Severability.  If the application of any provision of this
Agreement to any particular facts or circumstances shall for any reason be held
to be invalid, illegal or unenforceable by a court, arbitration panel or other
tribunal of competent jurisdiction, then (i) the validity, legality and
enforceability of such provision as applied to any other particular facts or
circumstances, and the other provisions of this Agreement, shall not in any way
be affected or impaired thereby, and (ii) such provision shall be enforced to
the maximum extent possible so as to effect the intent of the parties.  If,
moreover, any provision contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it, so as to be enforceable to
the extent compatible with applicable law.
6

--------------------------------------------------------------------------------

(c)            Governing Law.  This Agreement is to be construed in accordance
with and governed by the internal laws of the State of Utah without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Utah to the rights
and duties of the parties.
(d)            Jurisdiction and Venue.  Any legal suit, action or proceeding
arising out of or relating to this Agreement shall be commenced in a federal or
state court located in the County of Utah, Utah, and each party hereto
(i) irrevocably submits to the exclusive jurisdiction and venue of any such
court in any such suit, action or proceeding, and (ii) irrevocably waives (to
the extent permitted by applicable law) any objection which it now or hereafter
may have to the laying of venue of any such action or proceeding brought in any
of the foregoing courts in and of the State of Utah, and any objection on the
ground that any such action or proceeding in any such court has been brought in
an inconvenient forum.
(e)            WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY
AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  EACH OF THE PARTIES AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
(f)            Fees and Costs.  The prevailing party or parties in any
arbitration, mediation, court action, or other adjudicative proceeding arising
out of or relating to this Agreement shall be reimbursed by the party or parties
who do not prevail for their reasonable attorneys', accountants', and experts'
fees and for the costs of such proceeding.  For purposes of this Section 9(f),
"prevailing party" includes, without limitation, a party who agrees to dismiss
an action or proceeding upon the other's payment of sums allegedly due or
performance of the covenants allegedly breached, or who obtains substantially
the relief sought.  The provisions set forth in this Section 9(f) shall survive
the merger of these provisions into any judgment.
(g)            Waiver.  The waiver by either party of a breach of or a default
under any provision of this Agreement shall not be effective unless in writing
and shall not be construed as a waiver of any subsequent breach of or default
under the same or any other provision of this Agreement, nor shall any delay or
omission on the part of either party to exercise or avail itself of any right or
remedy that it has or may have hereunder operate as a waiver of any right or
remedy.
(h)            Modification.  No amendment or modification to this Agreement
shall be valid or binding upon the parties unless in writing and signed by each
party.
7

--------------------------------------------------------------------------------

(i)            Assignment.  The Consultant acknowledges that the Company has
entered into this Agreement on the basis of the particular abilities of the
Consultant.  Accordingly, the Company shall be entitled to assign, sell,
transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, by operation of law or otherwise, this Agreement and any of its
rights or obligations of this Agreement, but the Consultant shall not and shall
not have the right to assign, sell, transfer, delegate or otherwise dispose of,
whether voluntarily or involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or obligations under this Agreement without the
prior written consent of the Company.  Except as provided herein, any purported
assignment, sale, transfer, delegation or other disposition by the Consultant,
except as permitted herein, shall be null and void.  Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns.
(j)            Remedies.  All rights and remedies hereunder shall be cumulative,
may be exercised singularly or concurrently and, unless otherwise stated herein,
shall not be deemed exclusive.
(k)            Notices.  All notices, invoices, payments, and other
communications made under this Agreement (each, a "Notice") shall be in writing
and sent to the appropriate party at the address set forth for such party on the
signature page below, or at such other address as such party may designate by
ten (1) days  advanced Notice to the other party in accordance with this
Section 9(k).  Notice shall be given when received on a business day by the
addressee.  In the absence of proof of the actual receipt date, the following
presumptions will apply: (i) Notices sent by electronic means, including
facsimile and electronic mail shall be deemed to have been received upon the
sending Party's receipt of its confirmation of successful transmission, such as
facsimile machine's confirmation or the "return receipt requested" function for
electronic mail, provided, that if the day on which such electronic
communication is received is not a business day or is after five (5:00) p.m.
local time at the recipient party's address to where deliver is made, then such
electronic communication shall be deemed to have been received on the next
following business day; (ii) Notice sent by overnight mail or courier shall be
deemed to have been received on the next business day after it was sent or such
earlier time as confirmed by the receiving party or courier; and (iii) Notice
sent by first class mail, postage prepaid, shall be deemed received five (5)
business days after mailing.
(l)            Construction.  The captions and section and paragraph headings
used in this Agreement are inserted for convenience only and shall not affect
the meaning or interpretation of this Agreement.  The construction of this
Agreement shall not take into consideration the party who drafted or whose
representative drafted any portion of this Agreement, and no canon of
construction shall be applied that resolves ambiguities against the drafter of
the document.
(m)            Exhibits.  All Exhibits attached hereto are hereby incorporated
by reference into, and made a part of, this Agreement.
(n)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.  This
Agreement may be executed and delivered by facsimile, or by email in portable
document format (.pdf) and delivery of the executed signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to other the parties.
8

--------------------------------------------------------------------------------

(o)            Relationship of Parties.  This Agreement shall not be construed
as creating an agency, partnership, joint venture or any other form of
association, for tax purposes or otherwise, between the parties, and the parties
shall at all times be and remain independent contractors.  Except as expressly
agreed by the parties in writing, neither party shall have any right or
authority, express or implied, to assume or create any obligation of any kind,
or to make any representation or warranty, on behalf of the other party or to
bind the other party in any respect whatsoever.
(p)            Parties in Interest.  Except as otherwise specifically provided
herein to the contrary, nothing in this Agreement shall confer any rights or
remedies under or by reason of this Agreement on any person other than the
parties hereto and their respective permitted successors and assigns nor shall
anything in this Agreement relieve or discharge the obligation or liability of
any third person to any party to this Agreement, nor shall any provision give
any third person any right of subrogation or action over or against any party to
this Agreement.  The parties hereby designate the Company's affiliates who are
the recipient of the Services as third party beneficiaries hereto with the right
to enforce the terms hereof.
[SIGNATURES TO FOLLOW]
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first written above.
 
"COMPANY"
 
ACTIVECARE, INC.,
a Delaware corporation
 
By:
Name:
Title:
  Attn: Telephone:  (___) Facsimile: (___) _____________ Email:    
"CONSULTANT"
 
BlueStone Advisors, LLC
 
By:
 
Its:
 
Address:
  Telephone:   Facsimile:





10

--------------------------------------------------------------------------------




 
EXHIBIT A
DESCRIPTION OF THE SERVICES
1.            Any services reasonably requested by the Company that are
necessary or useful for the operation and growth of the Business.
2.            Providing advice and assistance regarding the Company's and its
affiliates' businesses, including without limitation, developing business plans,
making introductions to potential customers and/or suppliers, identifying
qualified employees and other service providers, meeting with the Company's and
its affiliates' respective managers, officers, employees, agents, investors and
other financial sources, and other service providers regarding the business,
prospects and affairs of the Company and its affiliates.
 
11

--------------------------------------------------------------------------------